Title: Printer’s Errors, 13 March 1730
From: Franklin, Benjamin
To: 



  To the Publisher of the Pennsylvania Gazette.
  Printerum est errare.
  Sir,

As your last Paper was reading in some Company where I was present, these Words were taken Notice of in the Article concerning Governor Belcher, [After which his Excellency, with the Gentlemen trading to New-England, died elegantly at Pontack’s]. The Word died should doubtless have been dined, Pontack’s being a noted Tavern and Eating-house in London for Gentlemen of Condition; but this Omission of the Letter (n) in that Word, gave us as much Entertainment as any Part of your Paper. One took the Opportunity of telling us, that in a certain Edition of the Bible, the Printer had, where David says I am fearfully and wonderfully made, omitted the Letter (e) in the last Word, so that it was, I am fearfully and wonderfully mad; which occasion’d an ignorant Preacher, who took that Text, to harangue his Audience for half an hour on the Subject of Spiritual Madness. Another related to us, that when the Company of Stationers in England had the Printing of the Bible in their Hands, the Word (not) was left out in the Seventh Commandment, and the whole Edition was printed off with Thou shalt commit Adultery, instead of Thou shalt not, &c. This material Erratum induc’d the Crown to take the Patent from them which is now held by the King’s Printer. The Spectator’s Remark upon this Story is, that he doubts many of our modern Gentlemen have this faulty Edition by ’em, and are not made sensible of the Mistake. A Third Person in the Company acquainted us with an unlucky Fault that went through a whole Impression of Common-Prayer-Books; in the Funeral Service, where these Words are, We shall all be changed in a moment, in the twinkling of an Eye, &c. the Printer had omitted the (c) in changed, and it read thus, We shall all be hanged, &c. And lastly, a Mistake of your Brother News-Printer was mentioned, in The Speech of James Prouse written the Night before he was to have been executed, instead of I die a Protestant, he has put it, I died a Protestant. Upon the whole you came off with the more favourable Censure, because your Paper is most commonly very correct, and yet you were never known to triumph upon it, by publickly ridiculing and exposing the continual Blunders of your Contemporary. Which Observation was concluded by a good old Gentleman in Company, with this general just Remark, That whoever accustoms himself to pass over in Silence the Faults of his Neighbours, shall meet with much better Quarter from the World when he happens to fall into a Mistake himself; for the Satyrical and Censorious, whose Hand is against every Man, shall upon such Occasions have every Man’s Hand against him. I am, Sir, your Friend, &c.
J.T.
